Exhibit 10.1

CRAY INC.

2013 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

GRANT NUMBER:                 

Unless otherwise defined herein, the terms defined in Cray’s 2013 Equity
Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Restricted Stock Award and any electronic representation of this Notice of
Restricted Stock Award established and maintained by Cray Inc. (“Cray”) or a
third party designated by Cray (this “Notice”).

 

Name:    Address:   

You (“Participant”) have been granted an the opportunity to purchase Shares of
Common Stock of Cray that are subject to restrictions (the “Restricted Shares”)
and the terms and conditions of the Plan, this Notice and the attached
Restricted Stock Purchase Agreement (the “Restricted Stock Purchase Agreement”),
including any special terms imposed by the Committee for non U.S. jurisdictions.

 

Total Number of Restricted Shares Awarded:    Fair Market Value per Restricted
Share:    $ Total Fair Market Value of Award:    $ Purchase Price per Restricted
Share:    $ Total Purchase Price for all Restricted Shares:    $ Date of Grant:
   Vesting Commencement Date:    Vesting Schedule:    Subject to the limitations
set forth in this Notice, the Plan and the Restricted Stock Purchase Agreement,
the Restricted Shares will vest and the right of repurchase will lapse, in whole
or in part, in accordance with the following schedule:    [Insert applicable
vesting schedule]    [Include for performance awards: The number of Restricted
Shares that Participant will have vested in pursuant to the performance targets
set forth above will be determined by Cray and certified by the Compensation
Committee of the Board.]

By accepting (whether in writing, electronically or otherwise) the opportunity
to purchase the Restricted Shares, Participant acknowledges and agrees to the
following:

Participant understands that Participant’s employment or consulting relationship
or service with Cray or a Parent or Subsidiary of Cray is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), and that nothing
in this Notice, the Restricted Stock Purchase Agreement or the Plan changes the
nature of that relationship, except where otherwise prohibited by applicable
law. Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event that Participant’s service status changes between
full and part time status in accordance with Cray policies relating to work
schedules and vesting of awards. Participant acknowledges that the vesting of
the Restricted Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of Cray or a Parent or Subsidiary
of Cray. Participant also understands that this Notice is subject to the



--------------------------------------------------------------------------------

terms and conditions of both the Restricted Stock Purchase Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the Restricted Stock Purchase Agreement and the Plan. By acceptance of this
opportunity to purchase the Restricted Shares, Participant consents to the
electronic delivery as set forth in the Restricted Stock Purchase Agreement. If
the Restricted Stock Purchase Agreement is not executed by Participant within
thirty (30) days of the date this Notice and the Restricted Stock Purchase
Agreement was delivered to the Participant, then this grant will be voidable by
Cray.



--------------------------------------------------------------------------------

CRAY INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and
between Cray Inc., a Washington corporation (“Cray”), and Participant pursuant
to Cray’s 2013 Equity Incentive Plan (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan will have the same meanings in this
Agreement.

1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) Cray will issue and sell to Participant, and
Participant agrees to purchase from Cray the number of Shares shown on the
Notice of Restricted Stock Award (the “Notice”) at the purchase price per Share
set forth in the Notice. The per Share purchase price of the Shares may be zero.
The term “Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.

2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement will occur at the principal office of Cray simultaneously with the
execution of this Agreement by the parties, or on such other date as Cray and
Participant will agree (the “Purchase Date”). On the Purchase Date, Cray will
issue uncertificated shares designated for the Participant in book entry form on
the records of Cray’s transfer agent, representing the Shares to be purchased by
Participant against payment of the purchase price therefor (if any) by
Participant by (a) check made payable to Cray, (b) Participant’s personal
services that the Committee has determined have already been rendered to Cray,
or (c) a combination of the foregoing. If Participant has previously rendered
services to Cray, the purchase price will be paid pursuant to (b) above.

3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Cray or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to Cray or a Subsidiary of Cray.

3.1 Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” will mean an occurrence of one of the
following:

(i) termination of Participant’s service, whether voluntary or involuntary and
with or without cause;

(ii) resignation, retirement or death of Participant; or

(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.

Upon the occurrence of a Repurchase Event, Cray will have the right (but not an
obligation) to purchase the Unvested Shares of Participant at a price equal to
the Purchase Price per Restricted Share as set forth in the Notice (the
“Repurchase Right”). The Repurchase Right will lapse in accordance with the
vesting schedule set forth in the Notice. For purposes of this Agreement,
“Unvested Shares” means Shares pursuant to which Cray’s Repurchase Right has not
lapsed.

3.2 Exercise of Repurchase Right.

(i) If the per Share purchase price is zero, then on the date of termination of
Participant’s service to Cray or a Subsidiary of Cray, the Repurchase Right will
be deemed automatically exercised. Execution of this Agreement by Participant
constitutes written notice to Participant of Cray’s



--------------------------------------------------------------------------------

intention to exercise its Repurchase Right with respect to all Unvested Shares
to which such Repurchase Right applies at the time of Termination of
Participant. As a result of any repurchase of Unvested Shares pursuant to the
Repurchase Right, Cray will become the legal and beneficial owner of Unvested
Shares being repurchased and will have all rights and interest therein or
related thereto, and Cray will have the right to transfer to its own name the
number of Unvested Shares being repurchased by Cray, without further action by
Participant.

(ii) If the per Share purchase price is greater than zero, then unless Cray
provides written notice to Participant within 90 days from the date of
termination of Participant’s service to Cray or a Subsidiary of Cray that Cray
does not intend to exercise its Repurchase Right with respect to some or all
Unvested Shares, the Repurchase Right will be deemed automatically exercised by
Cray as of the 90th day following such termination, provided that Cray may
notify Participant that it is exercising its Repurchase Right as of a date prior
to such 90th day. Unless Participant is otherwise notified by Cray pursuant to
the preceding sentence that Cray does not intend to exercise its Repurchase
Right as to some or all Unvested Shares, execution of this Agreement by
Participant constitutes written notice to Participant of Cray’s intention to
exercise its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. Cray, at its
choice, may satisfy its payment obligation, if any, to Participant with respect
to exercise of the Repurchase Right by (A) delivering a check to Participant in
the amount of the purchase price for Unvested Shares being repurchased, (B) in
the event Participant is indebted to Cray, canceling an amount of such
indebtedness equal to the purchase price for Unvested Shares being repurchased,
(C) in the event Participant purchased Unvested Shares pursuant to Section 2(b),
at the time of Termination of Participant, Participant will forfeit all of
Participant’s Unvested Shares or (D) by a combination of (A) and (B) so that the
combined payment and cancellation of indebtedness equals such purchase price. In
the event of any deemed automatic exercise of the Repurchase Right by canceling
an amount of such indebtedness equal to the purchase price for Unvested Shares
being repurchased, such cancellation of indebtedness will be deemed
automatically to occur as of the 90th day following termination of Participant’s
employment or consulting relationship unless Cray otherwise satisfies its
payment obligations. As a result of any repurchase of Unvested Shares pursuant
to the Repurchase Right, Cray will become the legal and beneficial owner of
Unvested Shares being repurchased and will have all rights and interest therein
or related thereto, and Cray will have the right to transfer to its own name the
number of Unvested Shares being repurchased by Cray, without further action by
Participant.

3.3 Acceptance of Restrictions. Acceptance of the Shares will constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in Cray’s direct registration system for stock
issuance and transfer of such restrictions and accompanying legends set forth in
Section 4.1 with respect thereto. Notwithstanding such restrictions, however, so
long as Participant is the holder of the Shares, or any portion thereof, he or
she will be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a stockholder with respect thereto.

3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
Cray and Participant, Participant may not transfer any Unvested Shares, or any
interest therein, unless consented to in writing by a duly authorized
representative of Cray. Any purported transfer is void and of no effect, and no
purported transferee thereof will be recognized as a holder of Unvested Shares
for any purpose whatsoever. Should such a transfer purport to occur, Cray may
refuse to carry out the transfer on its books, set aside the transfer, or
exercise any other legal or equitable remedy. In the event Cray consents to a
transfer of Unvested Shares, all transferees of Shares or any interest therein
will receive and hold such Shares or interest subject to the provisions of this
Agreement, including, insofar as applicable, the Repurchase Right. In the event
of any purchase by Cray hereunder where the Shares or interest are held by a
transferee, the transferee will be obligated, if requested by Cray, to transfer
the Shares or interest to Participant for consideration equal to the amount to
be paid by Cray hereunder. In the event the Repurchase Right is deemed exercised
by Cray, Cray may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by Cray, and payment of the purchase
price by Cray to such transferee will be deemed to satisfy Participant’s
obligation to pay such transferee for such Shares or interest, and also to
satisfy Cray’s obligation to pay Participant for such Shares or interest.



--------------------------------------------------------------------------------

3.5 Assignment. The Repurchase Right may be assigned by Cray in whole or in part
to any persons or organization.

3.6 Rights Associated With Restricted Stock Award. Any dividends and other
distributions paid with respect to Unvested Shares will be held by Cray as
escrow agent until the Shares vest in accordance with the vesting schedule set
forth in the Notice. Upon termination of the Repurchase Right with respect to
such Unvested Shares, such dividends or other distributions will be distributed
to the affected Participant or forfeited with respect to the Shares as to which
they were paid.

3.7 Termination. For purposes of the Shares, Participant’s service will be
considered terminated as of the date Participant is no longer providing services
to Cray, its Parent or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any) (the “Termination Date”). The
Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of the Shares (including
whether Participant may still be considered to be providing services while on an
approved leave of absence). Unless otherwise provided in this Agreement or
determined by Cray, Participant’s right to vest in the Unvested Shares under the
Plan, if any, will terminate as of the Termination Date and will not be extended
by any notice period (e.g., Participant’s period of services would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any).

4. Restrictive Legends and Stop Transfer Orders.

4.1 Legends. The certificate or certificates or book entry or book entries
representing the Shares will bear or be noted by Cray’s transfer agent with the
following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN CRAY AND THE SHAREHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF CRAY.

4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, Cray may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if Cray
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

4.3 Refusal to Transfer. Cray will not be required (i) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement or (ii) to treat as the owner or to accord the
right to vote or pay dividends to any purchaser or other transferee to whom such
Shares will have been so transferred.

5. No Rights as Employee, Director or Consultant. Nothing in this Agreement will
affect in any manner whatsoever the right or power of Cray, or a Parent or
Subsidiary of Cray, to terminate Participant’s service, for any reason, with or
without Cause.

6. Withholding Taxes. Participant acknowledges that, regardless of any action
taken by Cray or, if different, Participant’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by Cray or the Employer. Participant further
acknowledges that Cray and/or the Employer (1) make no representations or
undertakings regarding the



--------------------------------------------------------------------------------

treatment of any Tax-Related Items in connection with any aspect of the Shares,
including, but not limited to, the grant, purchase or vesting of the Shares and
the subsequent sale of Shares acquired pursuant to such purchase; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Shares to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the date
of grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that Cray and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Cray and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Cray and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by Cray and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon purchase of
the Shares either through a voluntary sale or through a mandatory sale arranged
by Cray (on Participant’s behalf pursuant to this authorization); or

 

  (iii) withholding in Shares upon vesting of the Shares, provided Cray only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amounts; or

 

  (iv) any other arrangement approved by the Committee.

Depending on the withholding method, Cray may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested Shares, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items. The Fair
Market Value of these Shares, determined as of the effective date when taxes
otherwise would have been withheld in cash, will be applied as a credit against
the Tax-Related Items withholding.

Finally, Participant agrees to pay to Cray or the Employer any amount of
Tax-Related Items that Cray or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Cray may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.

7. Nature of Grant. By purchasing the Shares, Participant acknowledges,
understands and agrees that:

7.1 the Plan is established voluntarily by Cray, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Cray at any time, to
the extent permitted by the Plan;

7.2 the grant of the right to purchase the Shares is voluntary and occasional
and does not create any contractual or other right to receive future grants of
rights to purchase Shares, or benefits in lieu of rights to purchase Shares,
even if rights to purchase Shares have been granted in the past;

7.3 all decisions with respect to future rights to purchase Shares or other
grants, if any, will be at the sole discretion of Cray;



--------------------------------------------------------------------------------

7.4 the grant of the right to purchase Shares and Participant’s participation in
the Plan will not create a right to employment or be interpreted as forming an
employment or services contract with Cray, the Employer or any Parent or
Subsidiary of Cray;

7.5 Participant is voluntarily participating in the Plan;

7.6 the right to purchase the Shares and the Shares are not intended to replace
any pension rights or compensation;

7.7 the right to purchase the Shares and the Shares, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

7.8 the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

7.9 no claim or entitlement to compensation or damages will arise from
forfeiture or repurchase of the Shares resulting from Participant’s Termination,
and in consideration of the grant of the right to purchase the Shares to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against Cray, or any Parent or Subsidiary of Cray or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases Cray, any Parent or Subsidiary of Cray and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant will
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

7.10 unless otherwise provided in the Plan or by Cray in its discretion, the
right to purchase the Shares and the benefits evidenced by this Agreement do not
create any entitlement to have the right to purchase the Shares, the Shares or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any Corporate
Transaction affecting the Shares; and

7.11 the following provisions apply only if Participant is providing services
outside the United States:

(i) the right to purchase the Shares and the Shares are not part of normal or
expected compensation or salary for any purpose;

(ii) Participant acknowledges and agrees that neither Cray, the Employer nor any
Parent or Subsidiary of Cray will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Shares or of any amounts due to Participant
pursuant to the purchase of the Shares or the subsequent sale of any Shares.

8. Miscellaneous.

8.1 No Advice Regarding Grant. Cray is not providing any tax, legal or financial
advice, nor is Cray making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares. Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

8.2 Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



--------------------------------------------------------------------------------

8.3 Imposition of Other Requirements. Cray reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Shares and on
any Shares acquired under the Plan, to the extent Cray determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

8.4 Acknowledgement. Cray and Participant agree that the Restricted Shares are
granted under and governed by the Notice, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the Restricted Shares subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.

8.5 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

8.6 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Cray and Participant with all applicable
state and federal laws and regulations and with all applicable requirements of
any stock exchange or automated quotation system on which Cray’s Common Stock
may be listed or quoted at the time of such issuance or transfer.

8.7 Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision will be excluded from this Agreement,
(ii) the balance of this Agreement will be interpreted as if such provision were
so excluded and (iii) the balance of this Agreement will be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed,
construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law. Any and all
disputes relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
Plan or this Agreement, will be brought and heard exclusively in the United
States District Court for the Western District of Washington or the Washington
Superior Court, King County. Each of the parties hereby represents and agrees
that such party is subject to the personal jurisdiction of said courts; hereby
irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

8.8 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement will be deemed to be the product of all of the
parties hereto, and no ambiguity will be construed in favor of or against any
one of the parties hereto.

8.9 Notices. Any notice to be given under the terms of the Plan will be
addressed to Cray in care of its principal office, and any notice to be given to
Participant will be addressed to such Participant at the address maintained by
Cray for such person or at such other address as Participant may specify in
writing to Cray.



--------------------------------------------------------------------------------

8.10 Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Cray agree that this opportunity to purchase the
Restricted Shares is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. Participant further agrees to notify Cray upon any
change in Participant’s residence address. By acceptance of this opportunity to
purchase the Restricted Shares, Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by Cray or a
third party designated by Cray and consents to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses required
by the U.S. Securities and Exchange Commission, U.S. financial reports of Cray,
and all other documents that Cray is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Restricted Shares and current or
future participation in the Plan. Electronic delivery may include the delivery
of a link to a Cray intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at Cray’s discretion. Participant acknowledges that
Participant may receive from Cray a paper copy of any documents delivered
electronically at no cost if Participant contacts Cray by telephone, through a
postal service at 901 Fifth Avenue, Suite 1000, Seattle, Washington, 98164 or
electronic mail or other electronic medium. Participant further acknowledges
that Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to Cray or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, Participant understands that Participant’s consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying Cray of such revised or revoked consent by
telephone, postal service at 901 Fifth Avenue, Suite 1000, Seattle, Washington,
98164 or electronic mail or other electronic medium. Finally, Participant
understands that Participant is not required to consent to electronic delivery.

8.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will he deemed an original and all of which together will
constitute one instrument.

9. Section 83(b) Election. No election under Section 83(b) of the Code will be
available or permitted with respect to any of the Shares and any income
recognized as a result of receiving the Shares will be treated as ordinary
compensation income subject to federal, state and local income, employment and
other tax withholding.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock
Award materials by and among, as applicable, the Employer, Cray and any Parent
or Subsidiary of Cray for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

Participant understands that Cray and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Cray, details of all Restricted Stock Awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

Participant understands that Data may be transferred to Fidelity Stock Plan
Services, LLC or its affiliates or such other stock plan service provider as may
be selected by Cray in the future, which is assisting Cray with the
implementation, administration and management of the Plan. Participant
understands that the



--------------------------------------------------------------------------------

recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative. Participant
authorizes Cray, Fidelity Stock Plan Services, LLC and its affiliates, and any
other possible recipients which may assist Cray (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with Cray or a Subsidiary of Cray will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that
Cray would not be able to grant Participant Restricted Stock Awards or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first mentioned above.

 

CRAY INC.     PARTICIPANT By:  

 

   

 

  Name:     [Participant’s Name]   Title:    